Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



           Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schwitter et al. (US 2008/0057246).
           The abstract discloses compositions containing 80-20 parts of at least one polyamide “A” as in applicants “A” component (see Table 1 for use in the examples of the patent specifically polyamide 6 and polyamide 12, admitted by applicants as being semicrystalline) and 20-80 parts of a polyamide elastomer including polyether amides. Note paragraph 39 where the blends may include those of polyamide 12 and polyamide 6 polyether amide and thus the polyamide of the blocks may differ from the polyamide as required by the last three lines of claim 1. Note use of EPM grafted with maleic anhydride in paragraph 64 as an impact modifier as in applicants “C” component. Note paragraph 40 where the impact modifier is present at a level of 0-35%. Note molding in 
           While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Applicant's arguments filed 8-9-21 have been fully considered but they are not persuasive. Applicants argue in partthatthe3y have amended their claims to capture compositions consisting of a semi-crystalline polyamide. However, the term “consisting of” appears nowhere except in claim 10. It is therefore not relevant except with regard to claim 10 that Switter may suggest or disclose “compositions comprising other components such as plasticizer and a stabilizer” nor is it necessary to “exclude” any component from the compositions of claims 1-9. With regard to claim 10, patentees actually disclose compositions such as Z6509 in Table 2 containing no materials excluded by the term “consisting of”. It is not the positon of the Office that any of patentees’ examples disclose applicant’s composition nor is it necessary that examples even be disclosed before a proper rejection under 35 USC 103 be made. Nonetheless the amount of picking and choosing is not excessive especially when viewing the examples of the patent, for instance Z6509 in Table 2 which only requires minor adjustment of amounts within the ranges taught be the reference.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

           
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY MULLIS whose telephone number is (571)272-1075.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seidleck James can be reached on 571 272 1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

JCM
8-12-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765